 DI)8((ISI()NS (O NAIIONAL I.ABOR RKI:.AIIONS BOARDUnited States Postal Service and Branch No. 98, Na-tional Association of Letter Carriers, AFL-CIO.Case 25-CA-9881-PMay 14. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) M[IMBE.RS JNKINSAND PNFI.IOOn November 13, 1978. Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief',and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.MEMBER PENELLO concurring in the result:I regret that innumerable staff hours and tens ofthousands of dollars of the Board's scarce resources'Chairman Fanning and Member Jenkins agree with the AdministratiseLaw Judge's finding that the record fails to establish a violation of Sec.8(a)(l). as alleged in the complaint. They do not agree. however, with hisfurther conclusion that even if such a violation were proved by a preponder-ance of the evidence no remedial order would b required because the viola-tion would be isolated and de mimi..Chairman Fanning and Member Jenkins note that they were not on thepanel that decided American Federation of Muicians, Locwal 76, A FL (10(Jimmv Wakelv Show). 202 NLRB 620 11973). and that they have not en-dorsed the principles enunciated therein. See Gra Lile. In 209 NLRB 88(1974). Furthermore. Sec. 3(d) of the Act vests the General Counsel withexclusive authority to issue complaints, Accordingly, the C(hairman andMember Jenkins find it inappropriate to "second-guess" his exercise of suchauthority. Moreover. the importance of the rights involved may be viewed bythe one seeking to exercise them with a perspective different from that inwhich they appear from Washington.In addition. regarding Member Penello's reference to an address deliveredby Chairman Fanning on February 18. 1979. the Chairman notes that al-though the shortage of administrative law judges and the resultant backlogof cases to be heard is a grave concern to the Board. he does not believe thatthe failure of the Board to protect employees' statutory rights. which individ-ual Board Members might consider relatively unimportanl. is the propersolution to this problemwere totally and utterly wasted in the formal process-ing of this meaningless case. In sum, the GeneralC(ounsel has litigated to Board Decision the "issue" ofwhether Respondent violated the Act by ordering anemployee and a steward back to work after the stew-ard admittedly informed Respondent that his presen-tation of the employee's grievance was finished.2Thiswas a paradigm case not tbr Federal intervention hutfor the application of the sound principles of Amenri-canl f'ederation oJ Mlu.sicians, Local 76. AFL--C10(Jimmvlr Wakel Show), 202 NLRB 620, 621 (1973):[T]he General Counsel should use the powergranted to him in Section 3(d) to refuse to pros-ccute violations of minor or isolated characterthat do not warrant exercise of the Board's reme-dial powers....But with the eer-expanding caseload, it ismore important than ever that the Board be per-mnitted to husband its limited resources and ap-ply them where they have maximum impact ineffectuating the Act. Otherwise, time, energy,and manpower are dissipated in seeking to rec-tity situations of no real moment while, backedup behind them, significant violations remainunremedied.'his view has received the endorsement of the judi-ciary.3Thus, the [istrict of Columbia Circuit Courtof Appeals stated in Jolns-Manille. supra at 428. inrelation to my dissent in the underlying Board deci-sion:The Board has latitude not to burden itselfand the courts with "infinitesimally small ab-7The Ilicts of this cae reveal that Respondent and the Union have had acollective-hargaining relationship Ior a number of'years Although the work-load was unusualkl heavy one April morning in 1978. Respondent grantedpermission to all employee to discuss a grievance with his steward. There-after, the emplosee and the stewaird presented the grievance to Respondent.Alter a griev;ance torm was illed out. Respondent asked. "Is that about it?"The steward admittedly replied. "Yeah. I think so." 'I he employee and thesteward were then directed to return to work, hut the steward protested thathe had more documents to present. After several refusals, Respondent finallystated that they would he disciplined if they did not return to work. At thatpoinl. the employees and the steward returned to their assigned chores. Nodiscipline w;as actually imposed upon the employee or the steward and thegrievance in question was processed in accordance with the contract. Never-theless, the General Counsel issued a complaint alleging that Respondentviolated Sec 8(a)( I by threatening its employees with "disciplinary actionbecause its employees filed grievances." The Administrative Law Judge rec-ommended that the complaint he dismissed. concluding that the record didnot support a finding of a violation and that, even if an unfair labor practicehad been comnmitted, a remedial order was not warranted because the inci-dent was of ';a de lliin l nature. "'Under the circumstances. why the GeneralCounsel filed his Icomplainti and ...persists in this litigation is difficult tounderstand." S`: I RB. Columbia Tpogrphual nion io l(1, Interna-tionl Tpogruphi( al Union o Norih America. .4 FL (10 I The Evening Slurei.spaper Co. lnd the lWavshilngton Dails Sevs/. 470 F.2d 1274. 1275(D.C Cir. 1972).See Truck Drivers. Oil Drivers, Filling S(on nd Plalorm Worker L-ia/l o 705, IBT Johns-Manvilh (orporoation v. R B.. 509 '.2d 425(D.C (Cir. 1974: The Evening Sr Nevspper Co. spra Dallus MuilersLnion, L.o(al No 143 and Inernmirional VUailers Lnion Don Jones Compnyv,In- / s : 1. R. B. 445 F.2d 730 D[).C. Cii. 19711.242 NLRB No. 39228 UNITED STATES POSTAL. SERVICEstract grievances. ". ..But where to draw the lineon matters trivial in their import is primarily atask for the Board and not for the court.This is not the first time that I have felt compelledto raise my voice to protest this Agency's apparentobsession with trivial issues, and I fear that it will notbe the last. See my concurring opinions in UnitedSteelworkers of America, AFL-CIO (Bucvrus-ErieCompany), 238 NLRB 177 (1978), and Peerless FoodProducts, Inc., 236 NLRB 161 (1978), and note myremarks in Bureau of National A/lairs. Inc.. 235NLRB 8. fn. 2 (1978). At the present time, it is im-perative that the Board clear its docket of thesemeaningless cases and turn its attention and resourcestoward remedying substantial or significant violationsof the Act. The Board is currently staggering under aload approaching 60,000 cases this fiscal year. We arefaced with a severe backlog of 1,700 cases awaitinghearing before an administrative law judge, resultingin a delay of many months between complaint andhearing.4De minimis lon curat lex. The law is not concernedwith trifles. It is time for this institution to take thatmaxim to heart. The Agency can no longer afford todo otherwise.4 In a recent address delivered on Fehruary I 179. before the ExecutiveBoard of the Food and Beverage Trades Department., AFI. CO,. ChairmanFanning, in reviewing the mounting caseload. stated that "our Al Js areliterally being swamped with cases." and concluded that the Agenct "is onthe threshold of a crisis." With cases of this kind being lihtigated, it ill nottake long for us to pass over hat thresholdI have closely examined m colleagues' response in In I and find t to hewilthoul any foundation hatsoever Contrary to the iew expressed therein,I am not attempting to invade the General Counsel's "final authority' underSec. 3(d) with respect to the issuance of complaints. Rather, I am dischargingthe responsibility committed to the Board by Sec. I(c) of fashioning rem-edies that "ill effectuate the policies of this Act This responsihility oftailoring the remedy to the conduct involved cannot. as the majorily implies,be delegated to a participant in a particular proceeding, be it the GeneralCounsel, the respondent, or the employee Where the quantum of miscon-duct necessary to sustain a siolation is so lacking that no purpose of the Actwould be served by the issuance of a remedial order, the Board shouldexercise its discretion under Sec 10(c) to withhold one. een if under sometheory the conduct could he construed as being in technical conlravention ofthe statute And, if the Board refuses it gran a remedy ill such cases. ittillows that it is pointless for the General Counsel to continue to issue com-plaints under similar circumstances. Chairman Fanning's charge that thisapproach results in a failure to protect employee rights is baseless. I hasenever advocated withholding a remedial order in a) proceeding in which anadverse effect on employees was present. To the contrary, my single-mindedpurpose has been and is to conserve the Board's limited funds and personnelso that they can he employed promptly and effectilelb In those vers caseswhere indication of the rights guaranteed in Sec. 7 is necessaryDECISIONSrATEMENT OF TE CASEHUtTON S. BRAND)ON, Administrative Law Judge: Thiscase was heard at Muncie, Indiana. on August 14. 1978.'The charge was filed by Branch No. 98. National Associ-I All dates are In 1978, unless otherwise stated,ation of Letter Carriers. AFL CIO, herein called theUnion, on May 15. and the complaint herein was issued onJune 23. The sole issue presented by the complaint iswhether the United States Postal Service, herein called Re-spondent, violated Section 8(a)(I) of the National LaborRelations Act, herein called the Act, by threatening its em-ployees. on or about April 29. "with unspecified disciplin-ary action because its employees filed grievances, attemptedto process grievances, and engaged in other protected con-certed activity."Upon the entire record, including my observation of thedemeanor of' the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:FINI)INiS o ( Fr1. JURISI)I( II()NAt all times material, the Board has had jurisdiction overthis matter by virtue of Section 1209 of the Postal Reorga-nization Act. herein called the PRA.11. lIll I ABOR )RiANIZAI'IO)N IN.t) f\ l)The complaint alleges. Respondent's answer admits, andI find, that the lUnion is a labor organization within themeaning of Section 2(5) of the Act and the PRA.111. A.L (it) 'NI-AIR ABO()R PRA( (E FThe U nion has represented certain employees of Respon-dent at its Muncie. Indiana. post office for a number ofyears. The Ulnion and Respondent were at all relevanttimes2parties to a collective-bargaining agreement contain-ing a grievance procedure providing for the filing and pro-cessing of grievances concerning employee complaints andconcerns. Under the grievance procedure, article XV. anemployee must discuss his grievance at step I with his im-mediate supervisor and may be accompanied with his unionsteward if he so desires when doing so. A union steward canperfoirm unioi business on Respondent's time if he requestsand is given permission according to article XVII of thecollective-bargaining agreement. Whether or not the em-ployee is accompanied by a steward, the immediate super-visor to whom a grievance is submitted is required to renderhis decision on the grievance with reasons therefor within 5days.In practice employees who wish to discuss grievanceswith a steward obtain permission from their supervisors.who fill out a lfrm 7020, "Authorized Absence FromWorkroom Floor," indicating the time the employee leavesthe unit and returns to the unit and the reason for the ab-sence. The same form is used in granting an absence to asteward.Pursuant to the above procedure, employee and lettercarrier Byron Pomeroy sought permission from his supervi-sor. Omer Sells. foreman of delivery and collections, at 8:03I The collective-hargaining agreement was effective from Jul) 21. 1975.through Jul) 20. 1978. Jt. Eh. 7.229 I)l('ISIONS O() NAT IONAL I.ABOR RELATIONS BOARI)a.m. on April 29 ftr the purpose of conflrring with hisunion steward, (eorge L. Powell. Such permission wasgranted and Sells filled out the appropriate form 7020.)Pomeroy proceeded to consult with Powell over the filing ofa grievance at the first step regarding Pomeroy's contentionthat his route needed to he reinspected inasmuch he felt hecould not deliver his route in the time allotted.4Pomeros and Powell proceeded to Sells' desk and indi-cated their desire to file a grie ance. Sells proceeded to fillout a grievance trm reflecting the tilme filed.' the name ofthe grievant, the stesward, the nature of the grievance (re-questing reinspection) the postal manual sections violated,and utnion position (carrier feels route is out of adjustment).Ulnion Stewa;rd well testified that after he explained thlatPomero; wanited a route reinspection, Sells replied that ifthey had to give him a route inspection on request theywould ha e to grant all carriers a route inspection if re-quested. Powell agreed, it the carriers had sutlicient evi-dence showing hat the ' were overburdened. At that. Rus-sell IFeatherston, Respondent's director of customer service,and Sells' ininiediate superior. ho Powell testificd was sit-ting at the other side )of the douhle desk at hich Sells WIasseated, comrnll ntedl .()h. horse sit. Supervisioin 4ill de-cide i ad wlhen a carrier gets it route inspection." Sellscompleted the grievance forml and, still according i to Powell,asked "Is that ahbout it'?"' IPoweil then admiittedly responded,"Yeah, I think so." Featherston then declared the discus-sion over and directed Powell and Ponieros to return towork. Powell protested that lie hadIn't concluded his discus-sions with Sells hut eatherston then issued t direct orderto him to return to work. Powell at this point clainied liehad some documents that Poimeroy had given him showinglate leavings and overtime pertinent to the grievance whichhe wanted to present. Again Featherston directed them toreturn to work and again Powell claimed he wasn't finished.Featherston again declared the discussioIn over and statedthat if they did not return to work thev would he subject todisciplinary action. Powell hesitated and started to putdown in note form just the date that he had filed the griev-ance but Featherston persisted in ordering him hack towork, so he and Pomeroy thereupon returned to ork.Their respective 702) fornis initialed h Sells show theyreturned to their unit at 8: 15 a.m.Pomero's testimony generally supports Powell's exceptthat he added that Featherston had made several deroga-tory comments during presentation of the grievance to Sellsand stated that Respondent only had to inspect a routeonce ever 2 years. Pomeroy was unclear in his recollectionias to whether Powell had told Featherston he still haddocuments or information to "get" or "present.", In anyevent, Pomeroy's testimony suggests that in the discussion'J. I.xh p 54This was noi a new coniennion hb PmeroNs Ile had initlally raised it nearl), November 1977. although it does not appear an) grievance was filed onthe matter at thai time. Neserlhcless, Respondent undertook ,on November9, 1977. an "ltice couln" i)l' Pomeroy's mail to see it he was meeting stan-dards and if it reflected an 8-hour day. he "countl" reflected he did nt hvemore thaln an 8-hlur daN According it) the uncontradicled testimony tSells. iPomeroeN continued to press his contentln aftler the "count" end dis-cussed it with Powvell ;nd Sells sme 10 to I times including two occasionsduring the week prior to, April 295 8:07 am.6 Poiimeros said P'owell said one or the ,other. I is undisputed that Povwelldid have some documentation Pomero had given him.with Sells the documentation was referred to, for Powellhad stated that Pomeroy had kept records and Sells re-sponded that he was sure Pomeroy did hut that these rec-ords did not justify'an inspection.That Featherston threatened Powell and Pomeroy withdisciplinary action ift' they did not return to work, notwith-standing Powell's protests that he was not finished with thegrievance, is supported bv four other witnesses of' the Gen-eral Counsel. emploees Robert Middendorft; WilliamSmith. Jarmes D)ay. and Floyd Jones. Indeed. Sells andFeatherston admit that Featherston ordered Powell andPomeroy hack to work and threatened disciplinary action ifthe didn't. lHowever, it was their testimony that the griev-ance discussion had been completed.According to Sells, he took the grievance filling in thegrievance form based on the information given him hbsPotwell, initialed and attached the 7020 frms to the griev-ance. and put it in his desk drawer. He then proceeded todirect his attention to the work schedule for the day. a Sat-urday. Powell and Pomleroy had stepped aw'ly from hisdesk and were not talking to him when eatherston. whohad been hack and forth at the other desk during the griev-ance meeting. told the two to g bhack to vwslrk. While Sellstestified that Povell had not told him he had further evi-dence to present, Poowell did tell Featherston that he wasn'tthrough with the discussion.F:eatherston's testimony has it that he asked Sells ift' thediscussion was over and Sells said it was. ea therston thendirected Powell and Promeroy back to work, and Powellsaid he wasn't through taking notes down for Pomeroy.Featherston directed them back to work a second time, andthis time Powell said he wasn't through with his discussionwith Pouneroy. Featherston ordered Powell and Pomeroyback to work a third time, and this time Powell said hewasn't through with the grievance meeting. This timeleatherston threatened Powell and Pomeroy with disciplin-ary action i they did not return to work. He denied thatthis threat was in any wa\v based upon their having filed agrievancie.According to PIowell. later in the day on April 29 hestopped hb Sells' desk anlt stated that they should have stepI grievancie meetings in an office or ofl' the workroom floorbecause ofl' the interruptionis and added thati what happenedthat da was all uncalled for. Sells responded that he knewthat, that he wouldn't have had "that" happen but hecouldn't say anything because "he," obviously referring toFeatherston. was his boss. Sells denied making such state-ment to Powell.It is undisputed that Powell made no further effort to"document" Pomeroy's grievance in the first step. Sells de-nied the grievance in the first step on May 1 .A. (otltiOl. osf l t'e Partie'Based on his version oft the evidence as presented throughemployee witnesses, the (ieneral Counsel contends thatIt was not customary lir superlssrs toI render an immediate decisionupon filing of the grievance Powell appealed Sells' denial to he second steplevel where he did produce some documentation and the grievance was againdenied. At he time of the hearing herein it was pending at he next levelwhich was it level beyond the local polsl office230 UNITED STATES POSTAL SERVICEFeatherston ordered Powell and Pomeroy back to work andthreatened disciplinary action because they presented agrievance: Featherston did not want to "bother" with agrievance and used his supervisory authority to stop theprocessing of the grievance. While acknowledging that inthe past Respondent had on occasion not been able to dis-cuss grievances when initially filed and had postponed dis-cussions on such matters until a time mutually agreed uponwith the Union, the General Counsel points out that suchwas not the case here, for Featherston never expressed toPowell that the grievance processing was stopped becauseof the heavy work load the morning the grievance wasfiled.sEven based on the testimony of Featherston and Sells,the General Counsel points out that Powell and Pomeroywere ordered back to work under penalty of discipline eventhough Powell admittedly contended that he was not"through" with the grievance discussion. According to theGeneral Counsel, "A clearer violation [of Section 8(a)(1) ofthe Act] could not be envisioned." No case authority wascited, however.Respondent argues in its brief that the evidence does notestablish that disciplinary action was threatened becausethe grievance was filed. Moreover, the grievance was in factpresented and some discussion held, and according to Re-spondent's view of the evidence as related through Feather-ston and Sells, the grievance discussion was in fact com-pleted before Powell and Pomeroy were ordered back towork. Finally, Respondent argues, Powell and Pomeroywere never in fact disciplined, and the situation after Powelland Pomeroy went back to work became "dead" and moot.Thus, the case presents a de tninimni. issue even assumingthe existence of a technical violation of Section 8(a)( 1).B. ConclusionAlthough the facts as related by the employee witnessesand Respondent's differ in several respects, I find it unnec-essary to make credibility resolutions with respect to suchdifferences for the undisputed fact remains that Respon-dent, through Featherston, ordered a union steward, Pow-ell, and grievant, Pomeroy, back to work under threat ofdisciplinary action at a time when Powell was insisting thathis presentation of the grievance or the grievance discussionwas not completed. That fact lends some support to thecomplaint allegation that the disciplinary action was causedby the filing of the grievance. Such allegation also receivessome support from the testimony of Powell and Pomeroy tothe effect that Featherston made derogatory remarks re-garding the merit of the grievance. Nevertheless, even Pow-ell's testimony makes it clear that neither Featherston norSells prevented the filing of the grievance. Nor did eitherprevent Powell from relating information regarding thecontractual or postal manual provisions relied upon as abasis for the grievance. Finally, even under Powell's testi-mony, when Sells asked him if "that was about it" Powellresponded that he thought soy. It was only at this point that8 The unusually heavy work load the morning of April 29 was establishedin the testimony of Featherston and Sells and was not disputed by the Gen-eral Counsel.' Moreover, from Pomeroy's testimony it appears that Powell offereddocumentary matenal to Sells, who rejected it. claiming it would not justifsan inspection.Featherston ordered Powell and Pomeroy back to wor,,and he only threatened disciplinary action after the initi;.ltwo orders were not immediately' complied with."The Board has held that the filing of grievances purs,-ant to a contractual grievance procedure is protected bySection 7 of the Act, and that discipline of an employeetherefor tends to interfere with. restrain, and coerce em-ployees in violation of Section 8(a)( 1) .... " Mrs. BairdvBakeries, Inc., 189 NLRB 606 (1971). It follows that athreat of disciplinary action for filing a grievance wouldalso violate Section 8(a)( I ) of the Act. See, e.g., .4 1'(O (or-poration, ,4 VC O Electronics Division. 199 N LR B 505 ( 1972).In the instant case, while Featherston might well havebeen advised to exercise a bit more patience. diplomacy.and discretion in issuing his orders to Powell and Pomeroy,I am not satisfied by a preponderance of evidence that ci-ther his order or his threat of disciplinary action was basedon the fact that Powell and Pomeroy filed their grievance.The grievance was filed and processed. and although Powellmay have desired more time for discussion before beingordered back to work by Featherston, it is evident thatPowell did not seek further discussions with Sells during theday on the grievance. nor was he actually precluded fromdoing so. Under these circumstances. I find that Resp,n-dent. through Featherston, did not violate Section 8(a}( I ) ofthe Act.Even if I were to conclude that Respondent did commit aviolation of Section 8(a)( I I would find no remedial orilernecessary in this case, for I would find this one inciden tohe of an isolated and de m, nisli.u nature. In this regard thecase is substantially similar to one considered bh the Boardin Sqtuare D Copn'. 204 NL RB 154 (1973). In that case asupervisor was found to have told a union steward in agrievance meeting regarding a grievance filed on "wallk-space obstructions" that the grievance amounted to nitpick-ing and that the t'nion should file no more grievances onthe matter. The steward, however, continued to file griev-ances on that matter as well as others, and no one suffereddisciplinary action therefrom. The Board. reversing the Ad-ministrative [.aw Judge's inding of a violation on thesefacts, stated at page 154:In the circumstances described. we do not find thatMoberls's [the supervisor's] remarks to W'alton [thesteward] on the single. isolated occasion noted aboverises to the level of an 8(a)( 1 ) violation. But even werewe to assume that such remarks may have been intechnical contravention of the Act, we do not believethat they were sufficient to justif, either the finding ofan unfair labor practice or the issuance of a remedialorder.'In so concluding, we are not, of course, unmindful ofour (oll/ver resolve to encourage collective bargainingby requiring parties to adjust their differences throughtheir own agreed-upon methods. But we reject out dis-senting colleague's charge that our disposition o thecase "permit[sJ Respondent to discourage use of thegrievance-arbitration machinery." Viewed, as theymust be, in the total context of the parties' bargainingSee 4mter'an f.edelratlrt ,l Wliuianm, Lc al 'h. 4 ( 10 (./lmm,lWit/t. Sho,a, 202 NI RB h62) i973)( lve, n leJ I'rt. 4 (;I,/! nrtI I4''ctor S. ,' (, I192 N RB837 (I971)231 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship. Moberly's remarks do not evidence a re-jection by Respondent of the principles of collectivebargaining or indicate a repudiation of the terms of itsagreement with the Union. For sure. they do not ap-pear to have had an inhibiting effect on the subsequentfiling of' grievances.The same may be said here. The record here, Joint Exhibit5, shows that Powell had filed a substantial number ofgrievances prior to April 29 and that he continued to filegrievances thereafter and prior to the hearing herein. Therewas no evidence of any disciplinary action ever having beentaken against him or Pomeroy for ever having filed anygrievance. The one grievance which precipitated the instantcase was still pending at the time of the hearing and ma ormay not be ultimately found meritorious. I therefore con-clude that the complaint herein should be dismissed in itsentirety."'JO See also Wichita Eagle & Beacon Publishing (C,. ln. 206 N.RB 55(1973): Philor Lumber (Compan,. 229 NLRB 210 (1977).CON('I.SI()NIS )1: LWI. The Board has jurisdiction over this matter by virtueof Section 1209 of the PRA.2. The tUnion is a labor organization within the meaningof the Act.3. Respondent has not engaged in an3 conduct violativeof the Act.Upon the foregoing findings of' fact and conclusions of'law and upon the entire record, and pursuant to Section10(c) of' the Act. I hereby issue the following recommended:()ORD)ER Ihe conlplaint is hereby dismissed in its entirety.I In the event no excceptlrls are iled ia, provided h Se. 10246 of theRules and Regulatins ol the National .i abor Relallons Board. the tindings.conclusions, andti recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopied hb the Board and become itsfindings. conclusions. and Order, and all objectiolns thereto shall he deemedwai\ed for all purposes.232